

 
 

--------------------------------------------------------------------------------

 

Exhibit 10.39


MICRUS ENDOVASCULAR CORPORATION
AMENDED AND RESTATED
2005 EQUITY INCENTIVE PLAN


1.  
Purpose of this Plan

 
The purpose of this 2005 Equity Incentive Plan is to enhance the long-term
stockholder value of Micrus Endovascular Corporation by offering opportunities
to eligible individuals to participate in the growth in value of the equity of
Micrus Endovascular Corporation.
 
2.  
Definitions and Rules of Interpretation

 
2.1 Definitions.  
 
This Plan uses the following defined terms:
 
(a) “Administrator” means the Board or the Committee, or any officer or employee
of the Company to whom the Board or the Committee delegates authority to
administer this Plan.
 
(b) “Affiliate” means a “parent” or “subsidiary” (as each is defined in Section
424 of the Code) of the Company and any other entity that the Board or Committee
designates as an “Affiliate” for purposes of this Plan.
 
(c) “Applicable Law” means any and all laws of whatever jurisdiction, within or
without the United States, and the rules of any stock exchange or quotation
system on which Shares are listed or quoted, applicable to the taking or
refraining from taking of any action under this Plan, including the
administration of this Plan and the issuance or transfer of Awards or Award
Shares.
 
(d) “Award” means a Stock Award (e.g. restricted stock unit award), SAR, Cash
Award, or Option granted in accordance with the terms of this Plan.
 
(e) “Award Agreement” means the document evidencing the grant of an Award.
 
(f) “Award Shares” means Shares covered by an outstanding Award or purchased
under an Award.
 
(g) “Awardee” means: (i) a person to whom an Award has been granted, including a
holder of a Substitute Award, (ii) a person to whom an Award has been
transferred in accordance with all applicable requirements of Sections 6.5,
7(h), and 17.
 
(h) “Board” means the Board of Directors of the Company.
 
(i) “Cash Award” means the right to receive cash as described in Section 8.3.
 
(j) “Cause” shall mean: (i) an Awardee’s gross negligence or willful failure
substantial to perform his or her duties and responsibilities to the Company or
deliberate violation of a Company policy; (ii) an Awardee’s commission of any
act of fraud, embezzlement, dishonesty or any other willful misconduct that has
caused or is reasonably unexpected to result in material injury to the Company;
(iii) unauthorized use or disclosure by an Awardee of any proprietary
information or trade secrets of the Company or any other party to whom an
Awardee owes an obligation of nondisclosure as a result of his or her
relationship with the Company; or (iv) an Awardee’s willful breach of any of his
or her obligations under any written agreement or covenant with the
Company.  The determination as to whether an Awardee is being terminated for
Cause shall be made in good faith by the Company and shall be final and binding
on the Awardee.
 
(k) “Change in Control” means any transaction or event that the Board specifies
as a Change in Control under Section 10.4.
 
 
 

--------------------------------------------------------------------------------


 
 
 
(l) “Code” means the Internal Revenue Code of 1986.
 
(m) “Committee” means a committee composed of Company Directors appointed in
accordance with the Company’s charter documents and Section 4.
 
(n) “Company” means Micrus Endovascular Corporation, a Delaware corporation.
 
(o) “Company Director” means a member of the Board.
 
(p) “Consultant” means an individual who, or an employee of any entity that,
provides bona fide services to the Company or an Affiliate not in connection
with the offer or sale of securities in a capital-raising transaction, but who
is not an Employee.
 
(q) “Corporate Transaction” means any transaction or event described in Section
10.3.
 
(r)  “Director” means a member of the Board of Directors of the Company or an
Affiliate.
 
(s) “Domestic Relations Order” means a “domestic relations order” as defined in,
and otherwise meeting the requirements of, Section 414(p) of the Code, except
that reference to a “plan” in that definition shall be to this Plan.
 
(t) “Effective Date” means the first date of the sale by the Company of shares
of its capital stock in an initial public offering pursuant to a registration
statement on Form S-1 filed with the SEC.
 
(u) “Employee” means a regular employee of the Company or an Affiliate,
including an officer or Director, who is treated as an employee in the personnel
records of the Company or an Affiliate, but not individuals who are classified
by the Company or an Affiliate as: (i) leased from or otherwise employed by a
third party, (ii) independent contractors, or (iii) intermittent or temporary
workers.  The Company’s or an Affiliate’s classification of an individual as an
“Employee” (or as not an “Employee”) for purposes of this Plan shall not be
altered retroactively even if that classification is changed retroactively for
another purpose as a result of an audit, litigation or otherwise.  An Awardee
shall not cease to be an Employee due to transfers between locations of the
Company, or between the Company and an Affiliate, or to any successor to the
Company or an Affiliate that assumes the Awardee’s Options under Section
10.  Neither service as a Director nor receipt of a director’s fee shall be
sufficient to make a Director an “Employee.”
 
(v) “Exchange Act” means the Securities Exchange Act of 1934.
 
(w) “Executive” means, if the Company has any class of any equity security
registered under Section 12 of the Exchange Act, an individual who is subject to
Section 16 of the Exchange Act or who is a “covered employee” under Section
162(m) of the Code, in either case because of the individual’s relationship with
the Company or an Affiliate.  If the Company does not have any class of any
equity security registered under Section 12 of the Exchange Act, “Executive”
means any (i) Director, (ii) officer elected or appointed by the Board, or (iii)
beneficial owner of more than 10% of any class of the Company’s equity
securities.
 
(x) “Expiration Date” means, with respect to an Award, the date stated in the
Award Agreement as the expiration date of the Award or, if no such date is
stated in the Award Agreement, then the last day of the maximum exercise period
for the Award, disregarding the effect of an Awardee’s Termination or any other
event that would shorten that period.
 
(y) “Fair Market Value” means the value of Shares as determined under Section
18.2.
 
(z) “Grant Date” means the date the Administrator approves the grant of an
Award.  However, if the Administrator specifies that an Award’s Grant Date is a
future date or the date on which a condition is satisfied, the Grant Date for
such Award is that future date or the date that the condition is satisfied.
 
(aa) “Incentive Stock Option” means an Option intended to qualify as an
incentive stock option under Section 422 of the Code and designated as an
Incentive Stock Option in the Award Agreement for that Option.
 
(bb) “Nonstatutory Option” means any Option other than an Incentive Stock
Option.
 
 

--------------------------------------------------------------------------------


 
 
 
(cc) “Non-Employee Director” means any person who is a member of the Board but
is not an Employee of the Company or any Affiliate of the Company and has not
been an Employee of the Company or any Affiliate of the Company at any time
during the preceding twelve months. Service as a Director does not in itself
constitute employment for purposes of this definition.
 
(dd) “Objectively Determinable Performance Condition” shall mean a performance
condition (i) that is established (A) at the time an Award is granted or (B) no
later than the earlier of (1) 90 days after the beginning of the period of
service to which it relates, or (2) before the elapse of 25% of the period of
service to which it relates, (ii) that is uncertain of achievement at the time
it is established, and (iii) the achievement of which is determinable by a third
party with knowledge of the relevant facts.  Examples of measures that may be
used in Objectively Determinable Performance Conditions include net order
dollars, net profit dollars, net profit growth, net revenue dollars, revenue
growth, individual performance, earnings per share, return on assets, return on
equity, and other financial objectives, objective customer satisfaction
indicators and efficiency measures, each with respect to the Company and/or an
Affiliate or individual business unit.
 
(ee) “Officer” means an officer of the Company as defined in Rule 16a-1 adopted
under the Exchange Act.
 
(ff) “Option” means a right to purchase Shares of the Company granted under this
Plan.
 
(gg) “Option Price” means the price payable under an Option for Shares, not
including any amount payable in respect of withholding or other taxes.
 
(hh) “Option Shares” means Shares covered by an outstanding Option or purchased
under an Option.
 
(ii) “Plan” means this 2005 Equity Incentive Plan of Micrus Endovascular
Corporation
 
(jj) “Prior Plans” means the Company’s 1998 Stock Plan and 1996 Stock Option
Plan.
 
(kk) “Purchase Price” means the price payable under a Stock Award for Shares,
not including any amount payable in respect of withholding or other taxes.
 
(ll) “Rule 16b-3” means Rule 16b-3 adopted under Section 16(b) of the Exchange
Act.
 
(mm) “SAR” or “Stock Appreciation Right” means a right to receive cash based on
a change in the Fair Market Value of a specific number of Shares pursuant to an
Award Agreement, as described in Section 8.1.
 
(nn) “Securities Act” means the Securities Act of 1933.
 
(oo) “Share” means a share of the common stock of the Company or other
securities substituted for the common stock under Section 10.
 
(pp) “Stock Award” means an offer by the Company to sell shares subject to
certain restrictions pursuant to the Award Agreement as described in Section 8.2
or, as determined by the Committee, a notional account representing the right to
be paid an amount based on Shares.
 
(qq) “Substitute Award” means a Substitute Option, Substitute SAR or Substitute
Stock Award granted in accordance with the terms of this Plan.
 
(rr) “Substitute Option” means an Option granted in substitution for, or upon
the conversion of, an option granted by another entity to purchase equity
securities in the granting entity.
 
(ss) “Substitute SAR” means a SAR granted in substitution for, or upon the
conversion of, a stock appreciation right granted by another entity with respect
to equity securities in the granting entity.
 
(tt) “Substitute Stock Award” means a Stock Award granted in substitution for,
or upon the conversion of, a stock award granted by another entity to purchase
equity securities in the granting entity.
 
 
 

--------------------------------------------------------------------------------


 
 
 
(uu) “Termination” means that the Awardee has ceased to be, with or without any
cause or reason, an Employee, Director or Consultant.  However, unless so
determined by the Administrator, or otherwise provided in this Plan,
“Termination” shall not include a change in status from an Employee, Consultant
or Director to another such status.  An event that causes an Affiliate to cease
being an Affiliate shall be treated as the “Termination” of that Affiliate’s
Employees, Directors, and Consultants.
 
2.2 Rules of Interpretation.  
 
Any reference to a “Section,” without more, is to a Section of this
Plan.  Captions and titles are used for convenience in this Plan and shall not,
by themselves, determine the meaning of this Plan.  Except when otherwise
indicated by the context, the singular includes the plural and vice versa.  Any
reference to a statute is also a reference to the applicable rules and
regulations adopted under that statute.  Any reference to a statute, rule or
regulation, or to a section of a statute, rule or regulation, is a reference to
that statute, rule, regulation, or section as amended from time to time, both
before and after the Effective Date and including any successor provisions.
 
3.  
Shares Subject to this Plan; Term of this Plan

 
3.1 Number of Award Shares.
 
  The Shares issuable under this Plan shall be authorized but unissued or
reacquired Shares, including Shares repurchased by the Company on the open
market. The number of Shares initially reserved for issuance over the term of
this Plan shall be 2,222,220 increased by (i) the number of Shares available for
issuance, as of the Effective Date, under the Prior Plans as last approved by
the Company's stockholders, including the Shares subject to outstanding options
under the Prior Plans, plus (ii) those Shares issued under the Prior Plans that
are forfeited or repurchased by the Company or that are issuable upon exercise
of options granted pursuant to the Prior Plans that expire or become
unexercisable for any reason without having been exercised in full after the
Effective Date, plus (iii) those Shares that are restored pursuant to the
decision of the Board or Committee pursuant to Section 6.4(a) to deliver only
such Shares as are necessary to award the net Share appreciation.  The maximum
number of Shares shall be cumulatively increased on the first April 1 after the
Effective Date and each April 1 thereafter for 9 more years, by a number of
Shares equal to the lesser of (a) five percent (5%) of the number of Shares
issued and outstanding on the immediately preceding March 31, (b) 666,666
Shares, and (c) a number of Shares set by the Board.  Except as required by
applicable law, the number of Shares reserved for issuance under this Plan shall
not be reduced until the earlier of the date such Shares are vested pursuant to
the terms of the applicable Award or the actual date of delivery of the Shares
to the Awardee.  Also, if an Award later terminates or expires without having
been exercised in full, the maximum number of Shares that may be issued under
this Plan shall be increased by the number of Shares that were covered by, but
not purchased under, that Award.  By contrast, the repurchase of Shares by the
Company shall not increase the maximum number of Shares that may be issued under
this Plan.
 
3.2 Source of Shares.  
 
Award Shares may be:  (a) Shares that have never been issued, (b) Shares that
have been issued but are no longer outstanding, or (c) Shares that are
outstanding and are acquired to discharge the Company’s obligation to deliver
Award Shares.
 
3.3 Term of this Plan.
 
(a) This Plan shall be effective on, and Awards may be granted under this Plan
on and after, the effectiveness of the Company’s initial public offering.
 
(b) Subject to the provisions of Section 14, Awards may be granted under this
Plan for a period of ten years from the effectiveness of the Company’s initial
public offering.  Accordingly, Awards may not be granted under this Plan after
such date.
 
4.  
Administration

 
4.1 General.
 
(a) The Board shall have ultimate responsibility for administering this
Plan.  The Board may delegate certain of its responsibilities to a Committee,
which shall consist of at least two members of the Board.  The Board or the
Committee may further delegate its responsibilities to any Employee of the
Company or any Affiliate.  Where this Plan specifies that an action is to be
taken or a determination made by the Board, only the Board may take that action
or make that determination.  Where this Plan specifies that an action is to be
taken or a determination made by the Committee, only the Committee may take that
action or make that determination.  Where this Plan references the
“Administrator,” the action may be taken or determination made by the Board, the
Committee, or other Administrator.  However, only the Board or the Committee may
approve grants of Awards to Executives, and an Administrator other than the
Board or the Committee may grant Awards only within the guidelines established
by the Board or Committee.  Moreover, all actions and determinations by any
Administrator are subject to the provisions of this Plan.
 
 

--------------------------------------------------------------------------------


 
 
(b) So long as the Company has registered and outstanding a class of equity
securities under Section 12 of the Exchange Act, the Committee shall consist of
Company Directors who are “Non-Employee Directors” as defined in Rule 16b-3 and,
after the expiration of any transition period permitted by Treasury Regulations
Section 1.162-27(h)(3), who are “outside directors” as defined in Section 162(m)
of the Code.
 
4.2 Authority of the Board or the Committee.  
 
Subject to the other provisions of this Plan, the Board or the Committee shall
have the authority to:
 
(a) Grant Awards, including Substitute Awards;
 
(b) Determine the Fair Market Value of Shares;
 
(c) Determine the Option Price and the Purchase Price of Awards;
 
(d) Select the Awardees;
 
(e) Determine the times Awards are granted;
 
(f) Determine the number of Shares subject to each Award;
 
(g) Determine the methods of payment that may be used to purchase Award Shares;
 
(h) Determine the methods of payment that may be used to satisfy withholding tax
obligations;
 
(i) Determine the other terms of each Award, including but not limited to the
time or times at which Awards may be exercised, conditions intended to comply
with Section 409A of the Code, whether and under what conditions an Award is
assignable, and whether an Option is a Nonstatutory Option or an Incentive Stock
Option;
 
(j) Modify or amend any Award;
 
(k) Authorize any person to sign any Award Agreement or other document related
to this Plan on behalf of the Company;
 
(l) Determine the form of any Award Agreement or other document related to this
Plan, and whether that document, including signatures, may be in electronic
form;
 
(m) Interpret this Plan and any Award Agreement or document related to this
Plan;
 
(n) Correct any defect, remedy any omission, or reconcile any inconsistency in
this Plan, any Award Agreement or any other document related to this Plan;
 
(o) Adopt, amend, and revoke rules and regulations under this Plan, including
rules and regulations relating to sub-plans and Plan addenda;
 
(p) Adopt, amend, and revoke special rules and procedures which may be
inconsistent with the terms of this Plan, set forth (if the Administrator so
chooses) in sub-plans regarding (for example) the operation and administration
of this Plan and the terms of Awards, if and to the extent necessary or useful
to accommodate non-U.S. Applicable Laws and practices as they apply to Awards
and Award Shares held by, or granted or issued to, persons working or resident
outside of the United States or employed by Affiliates incorporated outside the
United States;
 
 
 

--------------------------------------------------------------------------------


 
 
 
(q) Determine whether a transaction or event should be treated as a Change in
Control;
 
(r) Determine the effect of a Corporate Transaction and, if the Board determines
that a transaction or event should be treated as a Change in Control, then the
effect of that Change in Control; and
 
(s) Make all other determinations the Administrator deems necessary or advisable
for the administration of this Plan.
 
4.3 Scope of Discretion.  
 
Subject to the provisions of this Section 4.3, on all matters for which this
Plan confers the authority, right or power on the Board, the Committee, or other
Administrator to make decisions, that body may make those decisions in its sole
and absolute discretion.  Those decisions will be final, binding and
conclusive.  In making its decisions, the Board, Committee or other
Administrator need not treat all persons eligible to receive Awards, all
Awardees, all Awards or all Award Shares the same way.  Notwithstanding anything
herein to the contrary, and except as provided in Section 14.3, the discretion
of the Board, Committee or other Administrator is subject to the specific
provisions and specific limitations of this Plan, as well as all rights
conferred on specific Awardees by Award Agreements and other agreements.
 
5.  
Persons Eligible to Receive Awards

 
5.1 Eligible Individuals.  
 
Awards (including Substitute Awards) may be granted to, and only to, Employees,
Directors and Consultants, including to prospective Employees, Directors and
Consultants conditioned on the beginning of their service for the Company or an
Affiliate.  However, Incentive Stock Options may only be granted to Employees,
as provided in Section 7(g).
 
5.2 Section 162(m) Limitation.
 
(a) Options and SARs.  Subject to the provisions of this Section 5.2, for so
long as the Company is a "publicly held corporation" within the meaning of
Section 162(m) of the Code:  (i) no Employee may be granted one or more SARs and
Options within any fiscal year of the Company under this Plan to purchase more
than 1,333,332 Shares under Options or to receive compensation calculated with
reference to more than that number of Shares under SARs, subject to adjustment
pursuant to Section 10, (ii) Options and SARs may be granted to an Executive
only by the Committee (and, notwithstanding anything to the contrary in Section
4.1(a), not by the Board).  If an Option or SAR is cancelled without being
exercised or of the Option Price of an Option is reduced, that cancelled or
repriced Option or SAR shall continue to be counted against the limit on Awards
that my be granted to any individual under this Section 5.2.
 
(b) Cash Awards and Stock Awards.  Any Cash Award or Stock Award intended as
"qualified performance-based compensation" within the meaning of Section 162(m)
of the Code must vest or become exercisable contingent on the achievement of one
or more Objectively Determinable Performance Conditions.  The Committee shall
have the discretion to determine the time and manner of compliance with Section
162(m) of the Code.
 
6.  
Terms and Conditions of Options

 
The following rules apply to all Options:
 
6.1 Price.  
 
Except as specifically provided herein or as otherwise determined by the
Administrator, a Nonstatutory Option shall have an Option Price that is not less
than 85% of the Fair Market Value of the Shares on the Grant Date.  No Option
intended as "qualified incentive-based compensation" within the meaning of
Section 162(m) of the Code may have an Option Price less than 100% of the Fair
Market Value of the Shares on the Grant Date.  In no event will the Option Price
of any Option be less than the par value of the Shares issuable under the Option
if that is required by Applicable Law.  The Option Price of an Incentive Stock
Option shall be subject to Section 7(f).
 
 
 

--------------------------------------------------------------------------------


 
 
 
6.2 Term.  
 
No Option shall be exercisable after its Expiration Date.  No Option may have an
Expiration Date that is more than ten years after its Grant Date.  Additional
provisions regarding the term of Incentive Stock Options are provided in
Sections 7(a) and 7(e).
 
6.3 Vesting.  
 
Options shall be exercisable: (a) on the Grant Date, or (b) in accordance with a
schedule related to the Grant Date, the date the Optionee’s directorship,
employment or consultancy begins, or a different date specified in the Option
Agreement.  Additional provisions regarding the vesting of Incentive Stock
Options are provided in Section 7(d).  No Option granted to an individual who is
subject to the overtime pay provisions of the Fair Labor Standards Act may be
exercised before the expiration of six months after the Grant Date.
 
6.4 Form and Method of Payment.
 
(a) The Board or Committee shall determine the acceptable form and method of
payment for exercising an Option.
 
(b) Acceptable forms of payment for all Option Shares are cash, check or wire
transfer, denominated in U.S. dollars except as specified by the Administrator
for non-U.S. Employees or non-U.S. sub-plans.
 
(c) In addition, the Administrator may permit payment to be made by any of the
following methods:
 
(i) Other Shares, or the designation of other Shares, which (A) are “mature”
shares for purposes of avoiding variable accounting treatment under generally
accepted accounting principles (generally mature shares are those that have been
owned by the Optionee for more than six months on the date of surrender), and
(B) have a Fair Market Value on the date of surrender equal to the Option Price
of the Shares as to which the Option is being exercised;
 
(ii) Provided that a public market exists for the Shares, consideration received
by the Company under a procedure under which a licensed broker-dealer advances
funds on behalf of an Optionee or sells Option Shares on behalf of an Optionee
(a “Cashless Exercise Procedure”), provided that if the Company extends or
arranges for the extension of credit to an Optionee under any Cashless Exercise
Procedure, no Officer or Director may participate in that Cashless Exercise
Procedure;
 
(iii) Cancellation of any debt owed by the Company or any Affiliate to the
Optionee by the Company including without limitation waiver of compensation due
or accrued for services previously rendered to the Company; and
 
(iv) Any combination of the methods of payment permitted by any paragraph of
this Section 6.4.
 
(d) The Administrator may also permit any other form or method of payment for
Option Shares permitted by Applicable Law.
 
6.5 Nonassignability of Options.  
 
Except as determined by the Administrator, no Option shall be assignable or
otherwise transferable by the Optionee except by will or by the laws of descent
and distribution.  However, Options may be transferred and exercised in
accordance with a Domestic Relations Order and may be exercised by a guardian or
conservator appointed to act for the Optionee.  Incentive Stock Options may only
be assigned in compliance with Section 7(h).
 
6.6 Substitute Options.
 
The Board may cause the Company to grant Substitute Options in connection with
the acquisition by the Company or an Affiliate of equity securities of any
entity (including by merger, tender offer, or other similar transaction) or of
all or a portion of the assets of any entity.  Any such substitution shall be
effective on the effective date of the acquisition.  Substitute Options may be
Nonstatutory Options or Incentive Stock Options. Unless and to the extent
specified otherwise by the Board, Substitute Options shall have the same terms
and conditions as the options they replace, except that (subject to the
provisions of Section 10) Substitute Options shall be Options to purchase Shares
rather than equity securities of the granting entity and shall have an Option
Price determined by the Board.
 
 
 

--------------------------------------------------------------------------------


 
 
6.7 Repricings.
 
In furtherance of, and not in limitation of the provisions of Section 10,
Options may be repriced, replaced or regranted through cancellation or
modification without stockholder approval.
 
7.  
Incentive Stock Options.

 
The following rules apply only to Incentive Stock Options and only to the extent
these rules are more restrictive than the rules that would otherwise apply under
this Plan.  With the consent of the Optionee, or where this Plan provides that
an action may be taken notwithstanding any other provision of this Plan, the
Administrator may deviate from the requirements of this Section, notwithstanding
that any Incentive Stock Option modified by the Administrator will thereafter be
treated as a Nonstatutory Option.
 
(a) The Expiration Date of an Incentive Stock Option shall not be later than ten
years from its Grant Date, with the result that no Incentive Stock Option may be
exercised after the expiration of ten years from its Grant Date.
 
(b) Any Incentive Stock Option granted to a Ten Percent Stockholder, must have
an Expiration Date that is not later than five years from its Grant Date, with
the result that no such Option may be exercised after the expiration of five
years from the Grant Date. A "Ten Percent Stockholder" is any person who,
directly or by attribution under Section 424(d) of the Code, owns stock
possessing more than ten percent of the total combined voting power of all
classes of stock of the Company or of any Affiliate on the Grant Date.
 
(c) No Incentive Stock Option may be granted more than ten years from the date
this Plan was approved by the Board.
 
(d) Options intended to be incentive stock options under Section 422 of the Code
that are granted to any single Optionee under all incentive stock option plans
of the Company and its Affiliates, including incentive stock options granted
under this Plan, may not vest at a rate of more than $100,000 in Fair Market
Value of stock (measured on the grant dates of the options) during any calendar
year. For this purpose, an option vests with respect to a given share of stock
the first time its holder may purchase that share, notwithstanding any right of
the Company to repurchase that share. Unless the administrator of that option
plan specifies otherwise in the related agreement governing the option, this
vesting limitation shall be applied by, to the extent necessary to satisfy this
$ 100,000 rule, treating certain stock options that were intended to be
incentive stock options under Section 422 of the Code as Nonstatutory Options.
The stock options or portions of stock options to be reclassified as
Nonstatutory Options shall be determined in accordance with applicable IRS
guidelines. This Section 7(d) shall not cause an Incentive Stock Option to vest
before its original vesting date or cause an Incentive Stock Option that has
already vested to cease to be vested.
 
(e) In order for an Incentive Stock Option to be exercised for any form of
payment other than those described in Section 6.4(b), that right must be stated
at the time of grant in the Option Agreement relating to that Incentive Stock
Option.
 
(f) The Option Price of an Incentive Stock Option shall never be less than the
Fair Market Value of the Shares at the Grant Date. The Option Price for the
Shares covered by an Incentive Stock Option granted to a Ten Percent Stockholder
shall never be less than 110% of the Fair Market Value of the Shares at the
Grant Date.
 
(g) Incentive Stock Options may be granted only to Employees. If an Optionee
changes status from an Employee to a Consultant, that Optionee's Incentive Stock
Options become Nonstatutory Options if not exercised within the time period
described in Section 7(i) (determined by treating that change in status as a
Termination solely for purposes of this Section 7(g)).
 
(h) No rights under an Incentive Stock Option may be transferred by the
Optionee, other than by will or the laws of descent and distribution. During the
life of the Optionee, an Incentive Stock Option may be exercised only by the
Optionee. The Company's compliance with a Domestic Relations Order, or the
exercise of an Incentive Stock Option by a guardian or conservator appointed to
act for the Optionee, shall not violate this Section 7(h).
 
 
 

--------------------------------------------------------------------------------


 
 
 
(i) An Incentive Stock Option shall be treated as a Nonstatutory Option if it
remains exercisable after, and is not exercised within, the three-month period
beginning with the Optionee's Termination for any reason other than the
Optionee's death or disability (as defined in Section 22(e) of the Code). In the
case of Termination due to death, an Incentive Stock Option shall continue to be
treated as an Incentive Stock Option if it remains exercisable after, and is not
exercised within, the three month period after the Optionee's Termination
provided it is exercised before the Expiration Date. In the case of Termination
due to disability, an Incentive Stock Option shall be treated as a Nonstatutory
Option if it remains exercisable after, and is not exercised within, one year
after the Optionee's Termination.
 
(j) An Incentive Stock Option may only be modified by the Board.
 
8.  
Stock Appreciation Rights, Stock Awards and Cash Awards

 
8.1 Stock Appreciation Rights.
 
  The following rules apply to SARs:
 
(a) General.  SARs may be granted either alone, in addition to, or in tandem
with other Awards granted under this Plan. The Administrator may grant SARs to
eligible participants subject to terms and conditions not inconsistent with this
Plan and determined by the Administrator. The specific terms and conditions
applicable to the Awardee shall be provided for in the Award Agreement. SARs
shall be exercisable, in whole or in part, at such times as the Administrator
shall specify in the Award Agreement.  The grant or vesting of a SAR may be made
contingent on the achievement of Objectively Determinable Performance
Conditions.
 
(b) Exercise of SARs.  Upon the exercise of an SAR, in whole or in part, an
Awardee shall be entitled to a payment in an amount equal to the excess of the
Fair Market Value of a fixed number of Shares covered by the exercised portion
of the SAR on the date of exercise, over the Fair Market Value of the Shares
covered by the exercised portion of the SAR on the Grant Date.  The amount due
to the Awardee upon the exercise of a SAR shall be paid in cash, Shares or a
combination thereof, over the period or periods specified in the Award
Agreement.  An Award Agreement may place limits on the amount that may be paid
over any specified period or periods upon the exercise of a SAR, on an aggregate
basis or as to any Awardee.  A SAR shall be considered exercised when the
Company receives written notice of exercise in accordance with the terms of the
Award Agreement from the person entitled to exercise the SAR.  If a SAR has been
granted in tandem with an Option, upon the exercise of the SAR, the number of
shares that may be purchased pursuant to the Option shall be reduced by the
number of shares with respect to which the SAR is exercised.
 
(c) Nonassignability of SARs.  Except as determined by the Administrator, no SAR
shall be assignable or otherwise transferable by the Awardee except by will or
by the laws of descent and distribution.  Notwithstanding anything herein to the
contrary, SARs may be transferred and exercised in accordance with a Domestic
Relations Order.
 
(d) Substitute SARs.  The Board may cause the Company to grant Substitute SARs
in connection with the acquisition by the Company or an Affiliate of equity
securities of any entity (including by merger) or all or a portion of the assets
of any entity.  Any such substitution shall be effective on the effective date
of the acquisition.  Unless and to the extent specified otherwise by the Board,
Substitute SARs shall have the same terms and conditions as the options they
replace, except that (subject to the provisions of Section 9) Substitute SARs
shall be exercisable with respect to the Fair Market Value of Shares rather than
equity securities of the granting entity and shall be on terms that, as
determined by the Board in its sole and absolute discretion, properly reflects
the substitution.
 
(e) Repricings.  A SAR may not be repriced, replaced or regranted, through
cancellation or modification without stockholder approval.
 
8.2 Stock Awards.  
 
The following rules apply to all Stock Awards:
 
(a) General.  The specific terms and conditions of a Stock Award applicable to
the Awardee shall be provided for in the Award Agreement. The Award Agreement
shall state the number of Shares that the Awardee shall be entitled to receive
or purchase, the terms and conditions on which the Shares shall vest, the price
to be paid, whether Shares are to be delivered at the time of grant or at some
deferred date specified in the Award Agreement (e.g. a restricted stock unit
award agreement), whether the Award is payable solely in Shares, cash or either
and, if applicable, the time within which the Awardee must accept such offer.
The offer shall be accepted by execution of the Award Agreement.  The
Administrator may require that all Shares subject to a right of repurchase or
risk of forfeiture be held in escrow until such repurchase right or risk of
forfeiture lapses.  The grant or vesting of a Stock Award may be made contingent
on the achievement of Objectively Determinable Performance Conditions.
 
 
 

--------------------------------------------------------------------------------


 
 
 
(b) Right of Repurchase.  If so provided in the Award Agreement, Award Shares
acquired pursuant to a Stock Award may be subject to repurchase by the Company
or an Affiliate if not vested in accordance with the Award Agreement.
 
(c) Form of Payment.  The Administrator shall determine the acceptable form and
method of payment for exercising a Stock Award.  Acceptable forms of payment for
all Award Shares are cash, check or wire transfer, denominated in U.S. dollars
except as specified by the Administrator for non-U.S. sub-plans.  In addition,
the Administrator may permit payment to be made by any of the methods permitted
with respect to the exercise of Options pursuant to Section 6.4.
 
(d) Nonassignability of Stock Awards.  Except as determined by the
Administrator, no Stock Award shall be assignable or otherwise transferable by
the Awardee except by will or by the laws of descent and
distribution.  Notwithstanding anything to the contrary herein, Stock Awards may
be transferred and exercised in accordance with a Domestic Relations Order.
 
(e) Substitute Stock Award.  The Board may cause the Company to grant Substitute
Stock Awards in connection with the acquisition by the Company or an Affiliate
of equity securities of any entity (including by merger) or all or a portion of
the assets of any entity.  Unless and to the extent specified otherwise by the
Board, Substitute Stock Awards shall have the same terms and conditions as the
stock awards they replace, except that (subject to the provisions of Section 10)
Substitute Stock Awards shall be Stock Awards to purchase Shares rather than
equity securities of the granting entity and shall have a Purchase Price that,
as determined by the Board in its sole and absolute discretion, properly
reflects the substitution.  Any such Substituted Stock Award shall be effective
on the effective date of the acquisition.
 
8.3 Cash Awards.
 
The following rules apply to all Cash Awards:
 
Cash Awards may be granted either alone, in addition to, or in tandem with other
Awards granted under this Plan. After the Administrator determines that it will
offer a Cash Award, it shall advise the Awardee, by means of an Award Agreement,
of the terms, conditions and restrictions related to the Cash Award.
 
9.  
Exercise of Awards

 
9.1 In General.  
 
An Award shall be exercisable in accordance with this Plan and the Award
Agreement under which it is granted.
 
9.2 Time of Exercise.
 
Options and Stock Awards shall be considered exercised when the Company
receives: (a) written notice of exercise from the person entitled to exercise
the Option or Stock Award, (b) full payment, or provision for payment, in a form
and method approved by the Administrator, for the Shares for which the Option or
Stock Award is being exercised, and (c) with respect to Nonstatutory Options,
payment, or provision for payment, in a form approved by the Administrator, of
all applicable withholding taxes due upon exercise.  An Award may not be
exercised for a fraction of a Share.  SARs shall be considered exercised when
the Company receives written notice of the exercise from the person entitled to
exercise the SAR.
 
9.3 Issuance of Award Shares.
 
The Company shall issue Award Shares in the name of the person properly
exercising the Award.  If the Awardee is that person and so requests, the Award
Shares shall be issued in the name of the Awardee and the Awardee’s spouse.  The
Company shall endeavor to issue Award Shares promptly after an Award is
exercised or after the Grant Date of a Stock Award, as applicable.  Until Award
Shares are actually issued, as evidenced by the appropriate entry on the stock
register of the Company or its transfer agent, the Awardee will not have the
rights of a stockholder with respect to those Award Shares, even though the
Awardee has completed all the steps necessary to exercise the Award.  No
adjustment shall be made for any dividend, distribution, or other right for
which the record date precedes the date the Award Shares are issued, except as
provided in Section 10.
 
 
 

--------------------------------------------------------------------------------


 
 
 
9.4 Termination
 
(a) In General.  Except as provided in an Award Agreement or in writing by the
Administrator, including in an Award Agreement, and as otherwise provided in
Sections 9.4(b), (c), (d) and (e) after an Awardee’s Termination, the Awardee’s
Awards shall be exercisable to the extent (but only to the extent) they are
vested on the date of that Termination and only during the ninety (90) days
after the Termination, but in no event after the Expiration Date.  To the extent
the Awardee does not exercise an Award within the time specified for exercise,
the Award shall automatically terminate.
 
(b) Leaves of Absence.  Unless otherwise provided in the Award Agreement, no
Award may be exercised more than three months after the beginning of a leave of
absence, other than a personal or medical leave approved by an authorized
representative of the Company with employment guaranteed upon return.  Awards
shall not continue to vest during a leave of absence, unless otherwise
determined by the Administrator with respect to an approved personal or medical
leave with employment guaranteed upon return.
 
(c) Death or Disability.  Unless otherwise provided by the Administrator, if an
Awardee’s Termination is due to death or disability (as determined by the
Administrator with respect to all Awards other than Incentive Stock Options and
as defined by Section 22(e) of the Code with respect to Incentive Stock
Options), all Awards of that Awardee to the extent exercisable at the date of
that Termination may be exercised for one year after that Termination, but in no
event after the Expiration Date.  In the case of Termination due to death, an
Award may be exercised as provided in Section 17.  In the case of Termination
due to disability, if a guardian or conservator has been appointed to act for
the Awardee and been granted this authority as part of that appointment, that
guardian or conservator may exercise the Award on behalf of the Awardee.  Death
or disability occurring after an Awardee’s Termination shall not cause the
Termination to be treated as having occurred due to death or disability.  To the
extent an Award is not so exercised within the time specified for its exercise,
the Award shall automatically terminate.
 
(d) Administrator Discretion.  Notwithstanding the provisions of Section 9.4
(a)-(d), the Plan Administrator shall have complete discretion, exercisable
either at the time an Award is granted or at any time while the Award remains
outstanding, to:
 
(i) Extend the period of time for which the Award is to remain exercisable,
following the Awardee's Termination, from the limited exercise period otherwise
in effect for that Award to such greater period of time as the Administrator
shall deem appropriate, but in no event beyond the Expiration Date; and/or
 
(ii) Permit the Award to be exercised, during the applicable post-Termination
exercise period, not only with respect to the number of vested Shares for which
such Award may be exercisable at the time of the Awardee's Termination but also
with respect to one or more additional installments in which the Awardee would
have vested had the Awardee not been subject to Termination.
 
(e) Consulting or Employment Relationship.  Nothing in this Plan or in any Award
Agreement, and no Award or the fact that Award Shares remain subject to
repurchase rights, shall:  (A) interfere with or limit the right of the Company
or any Affiliate to terminate the employment or consultancy of any Awardee at
any time, whether with or without cause or reason, and with or without the
payment of severance or any other compensation or payment, or (B) interfere with
the application of any provision in any of the Company’s or any Affiliate’s
charter documents or Applicable Law relating to the election, appointment, term
of office, or removal of a Director.
 
10.  
Certain Transactions and Events

 
10.1 In General.  
 
Except as provided in this Section 10, no change in the capital structure of the
Company, merger, sale or other disposition of assets or a subsidiary, change in
control, issuance by the Company of shares of any class of securities or
securities convertible into shares of any class of securities, exchange or
conversion of securities, or other transaction or event shall require or be the
occasion for any adjustments of the type described in this Section
10.  Additional provisions with respect to the foregoing transactions are set
forth in Section 14.3.
 
 
 

--------------------------------------------------------------------------------


 
 
 
10.2 Changes in Capital Structure.  
 
In the event of any stock split, reverse stock split, recapitalization,
combination or reclassification of stock, stock dividend, extraordinary cash
dividend, spin-off, or similar change to the capital structure of the Company
(not including a Corporate Transaction or Change in Control), the Committee
shall proportionate, equitable adjustments to: (a) the number and type of Awards
that may be granted under this Plan, (b) the number and type of Options that may
be granted to any individual under this Plan, (c) the terms of any SAR, (d) the
Purchase Price of any Stock Award, (e) the Option Price and number and class of
securities issuable under each outstanding Option, and (f) the repurchase price
of any securities substituted for Award Shares that are subject to repurchase
rights.  The specific adjustments shall be determined by the Committee.  Unless
the Committee specifies otherwise, any securities issuable as a result of any
such adjustment shall be rounded down to the next lower whole security.
 
10.3 Corporate Transactions.  
 
Except for grants to Non-Employee Directors pursuant to Section 11 herein, in
the event of (a) a merger or consolidation in which the Company is not the
surviving corporation (other than a merger or consolidation with a wholly-owned
subsidiary, a reincorporation of the Company in a different jurisdiction, or
other transaction in which there is no substantial change in the stockholders of
the Company or their relative stock holdings and the Awards granted under this
Plan are assumed, converted or replaced by the successor corporation, which
assumption shall be binding on all Participants), (b) a merger in which the
Company is the surviving corporation but after which the stockholders of the
Company immediately prior to such merger (other than any stockholder that
merges, or which owns or controls another corporation that merges, with the
Company in such merger) cease to own their shares or other equity interest in
the Company, (c) the sale of all or substantially all of the assets of the
Company, or (d) the acquisition, sale, or transfer of more than 50% of the
outstanding shares of the Company by tender offer or similar transaction (each,
a “Corporate Transaction”), any or all outstanding Awards may be assumed,
converted or replaced by the successor corporation (if any), which assumption,
conversion or replacement shall be binding on all participants under this
Plan.  In the alternative, the successor corporation may substitute equivalent
Awards or provide substantially similar consideration to participants as was
provided to stockholders (after taking into account the existing provisions of
the Awards).  The successor corporation may also issue, in place of outstanding
Shares held by the participants, substantially similar shares or other property
subject to repurchase restrictions no less favorable to the participant.  In the
event such successor corporation (if any) does not assume or substitute Awards,
as provided above, pursuant to a transaction described in this Subsection 10.3,
the vesting with respect to such Awards shall fully and immediately accelerate
or the repurchase rights of the Company shall fully and immediately terminate,
as the case may be, so that the Awards may be exercised or the repurchase rights
shall terminate before, or otherwise in connection with the closing or
completion of the Corporate Transaction or event, but then
terminate.  Notwithstanding anything in this Plan to the contrary, the Committee
may, in its sole discretion, provide that the vesting of any or all Award Shares
subject to vesting or right of repurchase shall accelerate or lapse, as the case
may be, upon a transaction described in this Section 10.3.  If the Committee
exercises such discretion with respect to Options, such Options shall become
exercisable in full prior to the consummation of such event at such time and on
such conditions as the Committee determines, and if such Options are not
exercised prior to the consummation of the Corporate Transaction, they shall
terminate at such time as determined by the Committee.  Subject to any greater
rights granted to participants under the foregoing provisions of this Section
10.3, in the event of the occurrence of any Corporate Transaction, any
outstanding Awards shall be treated as provided in the applicable agreement or
plan of merger, consolidation, dissolution, liquidation, or sale of assets.
 
10.4 Changes in Control.  
 
The Board may also, but need not, specify that other transactions or events
constitute a “Change in Control”.  The Board may do that either before or after
the transaction or event occurs.  Examples of transactions or events that the
Board may treat as Changes in Control are: (a) any person or entity, including a
“group” as contemplated by Section 13(d)(3) of the Exchange Act, acquires
securities holding 30% or more of the total combined voting power or value of
the Company, or (b) as a result of or in connection with a contested election of
Company Directors, the persons who were Company Directors immediately before the
election cease to constitute a majority of the Board.  In connection with a
Change in Control, notwithstanding any other provision of this Plan, the Board
may, but need not, take any one or more of the actions described in Section
10.3; provided, however, that no payment of an Award shall be accelerated to the
extent such payment would cause such Award to be subject to the adverse
consequences described in Section 409A of the Code.  In addition, the Board may
extend the date for the exercise of Awards (but not beyond their original
Expiration Date).  The Board need not adopt the same rules for each Award or
each Awardee.
 
10.5 Dissolution.  
 
If the Company adopts a plan of dissolution, the Board may cause Awards to be
fully vested and exercisable (but not after their Expiration Date) before the
dissolution is completed but contingent on its completion and may cause the
Company’s repurchase rights on Award Shares to lapse upon completion of the
dissolution.  The Board need not adopt the same rules for each Award or each
Awardee.  Notwithstanding anything herein to the contrary, in the event of a
dissolution of the Company, to the extent not exercised before the earlier of
the completion of the dissolution or their Expiration Date, Awards shall
terminate immediately prior to the dissolution.
 
 
 

--------------------------------------------------------------------------------


 
 
 
10.6 Cut-Back to Preserve Benefits.  
 
If the Administrator determines that the net after-tax amount to be realized by
any Awardee, taking into account any accelerated vesting, termination of
repurchase rights, or cash payments to that Awardee in connection with any
transaction or event set forth in this Section 10 would be greater if one or
more of those steps were not taken or payments were not made with respect to
that Awardee’s Awards or Award Shares, then, at the election of the Awardee, to
such extent, one or more of those steps shall not be taken and payments shall
not be made.
 
11.  
Automatic Option Grants to Non-Employee Directors

 
11.1 Automatic Option Grants to Non-Employee Directors
 
(a) Grant Dates.  Option grants to Non-Employee Directors shall be made on the
dates specified below:
 
(i) Each Non-Employee Director who is first elected or appointed to the Board at
any time after the effective date of this Plan shall automatically be granted,
on the date of such initial election or appointment, an Option to purchase
25,000 Shares (the “Initial Grant”).
 
(ii) Commencing in 2006, on the date of each annual stockholders meeting, each
individual who is to continue to serve as a Non-Employee Director shall
automatically be granted an Option to purchase 10,000 Shares (the “Annual
Grant”), provided, however, that such individual has served as a Non-Employee
Director for at least six (6) months.
 
(b) Exercise Price.
 
(i) The Option Price shall be equal to one hundred percent (100%) of the Fair
Market Value of the Shares on the Option grant date.
 
(ii) The Option Price shall be payable in one or more of the alternative forms
authorized pursuant to Section 6.4.  Except to the extent the sale and
remittance procedure specified thereunder is utilized, payment of the Option
Price must be made on the date of exercise.
 
(c) Option Term.  Each Option shall have a term of ten (10) years measured from
the Option grant date.
 
(d) Exercise and Vesting of Options.  Except as otherwise determined by the
whole Board, the Shares underlying each Option granted pursuant to Section 11.1
shall vest and be exercisable as set forth below.
 
(i) Initial Grant.  The Shares underlying each Option issued pursuant to the
Initial Grant shall vest and be exercisable as to 2.0833% of the Shares at the
end of each full succeeding month from the date of grant, rounded down to the
nearest whole Share, for so long as the Non-Employee Director continuously
remains a Director of, or a Consultant to, the Company.
 
(ii) Annual Grant.  The Shares underlying each Option issued pursuant to the
Annual Grant shall vest and be exercisable as to 8.3333% of the Shares at the
end of each full succeeding month from the date of grant, rounded down to the
nearest whole Share, for so long as the Non-Employee Director continuously
remains a Director of, or a Consultant to, the Company.
 
(e) Termination of Service.  The following provisions shall govern the exercise
of any Options held by the Awardee at the time the Awardee ceases to serve as a
Non-Employee Director, Employee or Consultant:
 
(i) In General.  Except as otherwise provided in Section 10.3, after cessation
of service (the “Cessation Date”), the Awardee’s Options shall be exercisable to
the extent (but only to the extent) they are vested on the Cessation Date and
only during the three months after such Cessation Date, but in no event after
the Expiration Date.  To the extent the Awardee does not exercise an Option
within the time specified for exercise, the Option shall automatically
terminate.
 
(ii) Death or Disability.  If an Awardee’s cessation of service is due to death
or disability (as determined by the Board), all Options of that Awardee, to the
extent exercisable upon such Cessation Date, may be exercised for one year after
the Cessation Date, but in no event after the Expiration Date.  In the case of a
cessation of service due to death, an Option may be exercised as provided in
Section 16.  In the case of a cessation of service due to disability, if a
guardian or conservator has been appointed to act for the Awardee and been
granted this authority as part of that appointment, that guardian or conservator
may exercise the Option on behalf of the Awardee.  Death or disability occurring
after an Awardee’s cessation of service shall not cause the cessation of service
to be treated as having occurred due to death or disability.  To the extent an
Option is not so exercised within the time specified for its exercise, the
Option shall automatically terminate.
 

--------------------------------------------------------------------------------


 
(f) Board Discretion.  The Awards under this Section 11.1 are not intended as
the exclusive Awards that may be made to Non-Employee Directors under this
Plan.  The Board may, in its discretion, amend the Plan with respect to the
terms of the Awards herein, may add or substitute other types of Awards or may
temporarily or permanently suspend Awards hereunder, all without approval of the
Company's stockholders.
 
11.2 Certain Transactions and Events
 
(a) In the event of a Corporate Transaction while the Awardee remains a
Non-Employee Director, the Shares at the time subject to each outstanding Option
held by such Awardee pursuant to Section 11, but not otherwise vested, shall
automatically vest in full so that each such Option shall, immediately prior to
the effective date of the Corporate Transaction, become exercisable for all the
Shares as fully vested Shares and may be exercised for any or all of those
vested Shares. Immediately following the consummation of the Corporate
Transaction, each Option shall terminate and cease to be outstanding, except to
the extent assumed by the successor corporation (or Affiliate thereof).
 
(b) In the event of a Change in Control while the Awardee remains a Non-Employee
Director, the Shares at the time subject to each outstanding Option held by such
Awardee pursuant to Section 11, but not otherwise vested, shall automatically
vest in full so that each such Option shall, immediately prior to the effective
date of the Change in Control, become exercisable for all the Shares as fully
vested Shares and may be exercised for any or all of those vested Shares. Each
such Option shall remain exercisable for such fully vested Shares until the
expiration or sooner termination of the Option term in connection with a Change
in Control.
 
(c) Each Option which is assumed in connection with a Corporate Transaction
shall be appropriately adjusted, immediately after such Corporate Transaction,
to apply to the number and class of securities which would have been issuable to
the Awardee in consummation of such Corporate Transaction had the Option been
exercised immediately prior to such Corporate Transaction. Appropriate
adjustments shall also be made to the Option Price payable per share under each
outstanding Option, provided the aggregate Option Price payable for such
securities shall remain the same. To the extent the actual holders of the
Company's outstanding Common Stock receive cash consideration for their Common
Stock in consummation of the Corporate Transaction, the successor corporation
may, in connection with the assumption of the outstanding Options granted
pursuant to Section 11, substitute one or more shares of its own common stock
with a fair market value equivalent to the cash consideration paid per share of
Common Stock in such Corporate Transaction.
 
(d) The grant of Options pursuant to Section 11 shall in no way affect the right
of the Company to adjust, reclassify, reorganize or otherwise change its capital
or business structure or to merge, consolidate, dissolve, liquidate or sell or
transfer all or any part of its business or assets.
 
(e) The remaining terms of each Option granted pursuant to Section 11 shall, as
applicable, be the same as terms in effect for Awards granted under this Plan.
Notwithstanding the foregoing, the provisions of Section 9.4 and Section 10
shall not apply to Options granted pursuant to Section 11.
 
11.3 Limited Transferability of Options.  
 
Each Option granted pursuant to Section 11 may be assigned in whole or in part
during the Awardee's lifetime to one or more members of the Awardee's family or
to a trust established exclusively for one or more such family members or to an
entity in which the Awardee is majority owner or to the Awardee 's former
spouse, to the extent such assignment is in connection with the Awardee 's
estate or financial plan or pursuant to a Domestic Relations Order. The assigned
portion may only be exercised by the person or persons who acquire a proprietary
interest in the Option pursuant to the assignment. The terms applicable to the
assigned portion shall be the same as those in effect for the Option immediately
prior to such assignment and shall be set forth in such documents issued to the
assignee as the Administrator may deem appropriate. The Awardee may also
designate one or more persons as the beneficiary or beneficiaries of his or her
outstanding Options under Section 11, and those Options shall, in accordance
with such designation, automatically be transferred to such beneficiary or
beneficiaries upon the Awardee 's death while holding those Options. Such
beneficiary or beneficiaries shall take the transferred Options subject to all
the terms and conditions of the applicable Award Agreement evidencing each such
transferred Option, including (without limitation) the limited time period
during which the Option may be exercised following the Awardee 's death.
 
12.  
Withholding and Tax Reporting

 
12.1 Tax Withholding Alternatives.
 
(a) General.  Whenever Award Shares are issued or become free of restrictions,
the Company may require the Awardee to remit to the Company an amount sufficient
to satisfy any applicable tax withholding requirement, whether the related tax
is imposed on the Awardee or the Company.  The Company shall have no obligation
to deliver Award Shares or release Award Shares from an escrow or permit a
transfer of Award Shares until the Awardee has satisfied those tax withholding
obligations.  Whenever payment in satisfaction of Awards is made in cash, the
payment will be reduced by an amount sufficient to satisfy all tax withholding
requirements.
 
 

--------------------------------------------------------------------------------


 
 
(b) Method of Payment.  The Awardee shall pay any required withholding using the
forms of consideration described in Section 6.4(b), except that, in the
discretion of the Administrator, the Company may also permit the Awardee to use
any of the forms of payment described in Section 6.4(c).  The Administrator, in
its sole discretion, may also permit Award Shares to be withheld to pay required
withholding.  If the Administrator permits Award Shares to be withheld, the Fair
Market Value of the Award Shares withheld, as determined as of the date of
withholding, shall not exceed the amount determined by the applicable minimum
statutory withholding rates.
 
12.2 Reporting of Dispositions.
 
Any holder of Option Shares acquired under an Incentive Stock Option shall
promptly notify the Administrator, following such procedures as the
Administrator may require, of the sale or other disposition of any of those
Option Shares if the disposition occurs during:  (a) the longer of two years
after the Grant Date of the Incentive Stock Option and one year after the date
the Incentive Stock Option was exercised, or (b) such other period as the
Administrator has established.
 
13.  
Compliance with Law

 
The grant of Awards and the issuance and subsequent transfer of Award Shares
shall be subject to compliance with all Applicable Law, including all applicable
securities laws.  Awards may not be exercised, and Award Shares may not be
transferred, in violation of Applicable Law.  Thus, for example, Awards may not
be exercised unless:  (a) a registration statement under the Securities Act is
then in effect with respect to the related Award Shares, or (b) in the opinion
of legal counsel to the Company, those Award Shares may be issued in accordance
with an applicable exemption from the registration requirements of the
Securities Act and any other applicable securities laws.  The failure or
inability of the Company to obtain from any regulatory body the authority
considered by the Company’s legal counsel to be necessary or useful for the
lawful issuance of any Award Shares or their subsequent transfer shall relieve
the Company of any liability for failing to issue those Award Shares or
permitting their transfer.  As a condition to the exercise of any Award or the
transfer of any Award Shares, the Company may require the Awardee to satisfy any
requirements or qualifications that may be necessary or appropriate to comply
with or evidence compliance with any Applicable Law.
 
14.  
Amendment or Termination of this Plan or Outstanding Awards

 
14.1 Amendment and Termination.  
 
The Board may at any time amend, suspend, or terminate this Plan; provided,
however, that any Plan amendment or termination will not accelerate the timing
of any payments that constitute deferred compensation under Section 409A of the
Code unless such acceleration of payment is permitted by Section 409A of the
Code.
 
14.2 Stockholder Approval.  
 
The Company shall obtain the approval of the Company’s stockholders for any
amendment to this Plan if stockholder approval is necessary or desirable to
comply with any Applicable Law or with the requirements applicable to the grant
of Awards intended to be Incentive Stock Options.  The Board may also, but need
not, require that the Company’s stockholders approve any other amendments to
this Plan.
 
14.3 Effect.
 
No amendment, suspension, or termination of this Plan, and no modification of
any Award even in the absence of an amendment, suspension, or termination of
this Plan, shall impair any existing contractual rights of any Awardee unless
the affected Awardee consents to the amendment, suspension, termination, or
modification.  Notwithstanding anything herein to the contrary, no such consent
shall be required if the Board determines, in its sole and absolute discretion,
that the amendment, suspension, termination, or modification:  (a) is required
or advisable in order for the Company, this Plan or the Award to satisfy
Applicable Law, to meet the requirements of any accounting standard or to avoid
any adverse accounting treatment, or (b) in connection with any transaction or
event described in Section 10, is in the best interests of the Company or its
stockholders.  The Board may, but need not, take the tax or accounting
consequences to affected Awardees into consideration in acting under the
preceding sentence.  Those decisions shall be final, binding and
conclusive.  Termination of this Plan shall not affect the Administrator’s
ability to exercise the powers granted to it under this Plan with respect to
Awards granted before the termination of Award Shares issued under such Awards
even if those Award Shares are issued after the termination.
 
 
 

--------------------------------------------------------------------------------


 
 
 
15.  
Reserved Rights

 
15.1 Nonexclusivity of this Plan.
 
This Plan shall not limit the power of the Company or any Affiliate to adopt
other incentive arrangements including, for example, the grant or issuance of
stock options, stock, or other equity-based rights under other plans.
 
15.2 Unfunded Plan.
 
This Plan shall be unfunded.  Although bookkeeping accounts may be established
with respect to Awardees, any such accounts will be used merely as a
convenience.  The Company shall not be required to segregate any assets on
account of this Plan, the grant of Awards, or the issuance of Award Shares.  The
Company and the Administrator shall not be deemed to be a trustee of stock or
cash to be awarded under this Plan.  Any obligations of the Company to any
Awardee shall be based solely upon contracts entered into under this Plan, such
as Award Agreements.  No such obligations shall be deemed to be secured by any
pledge or other encumbrance on any assets of the Company.  Neither the Company
nor the Administrator shall be required to give any security or bond for the
performance of any such obligations.
 
16.  
Special Arrangements Regarding Award Shares

 
16.1 Escrow of Stock Certificates.  
 
To enforce any restrictions on Award Shares, the Administrator may require their
holder to deposit the certificates representing Award Shares, with stock powers
or other transfer instruments approved by the Administrator endorsed in blank,
with the Company or an agent of the Company to hold in escrow until the
restrictions have lapsed or terminated.  The Administrator may also cause a
legend or legends referencing the restrictions to be placed on the certificates.
 
16.2 Repurchase Rights.
 
(a) General. If a Stock Award is subject to vesting conditions, the Company
shall have the right, during the seven months after the Awardee’s Termination,
to repurchase any or all of the Award Shares that were unvested as of the date
of that Termination.  The repurchase price shall be determined by the
Administrator in accordance with this Section 16.2 which shall be either (i) the
Purchase Price for the Award Shares (minus the amount of any cash dividends paid
or payable with respect to the Award Shares for which the record date precedes
the repurchase) or (ii) the lower of (A) the Purchase Price for the Shares or
(B) the Fair Market Value of those Award Shares as of the date of the
Termination.  The repurchase price shall be paid in cash.  The Company may
assign this right of repurchase.
 
(b) Procedure.  The Company or its assignee may choose to give the Awardee a
written notice of exercise of its repurchase rights under this Section
16.2.  However, the Company’s failure to give such a notice shall not affect its
rights to repurchase Award Shares.  The Company must, however, tender the
repurchase price during the period specified in this Section 16.2 for exercising
its repurchase rights in order to exercise such rights.
 
17.  
Beneficiaries

 
An Awardee may file a written designation of one or more beneficiaries who are
to receive the Awardee’s rights under the Awardee’s Awards after the Awardee’s
death.  An Awardee may change such a designation at any time by written
notice.  If an Awardee designates a beneficiary, the beneficiary may exercise
the Awardee’s Awards after the Awardee’s death.  If an Awardee dies when the
Awardee has no living beneficiary designated under this Plan, the Company shall
allow the executor or administrator of the Awardee’s estate to exercise the
Award or, if there is none, the person entitled to exercise the Option under the
Awardee’s will or the laws of descent and distribution.  In any case, no Award
may be exercised after its Expiration Date.
 
18.  
Miscellaneous

 
18.1 Governing Law.  
 
This Plan, the Award Agreements and all other agreements entered into under this
Plan, and all actions taken under this Plan or in connection with Awards or
Award Shares, shall be governed by the laws of the State of Delaware.
 

--------------------------------------------------------------------------------


 
18.2 Determination of Value.  
 
Fair Market Value shall be determined as follows:
 
(a) Listed Stock.  If the Shares are traded on any established stock exchange or
quoted on a national market system, Fair Market Value shall be the closing sales
price for the Shares as quoted on that stock exchange or system for the date the
value is to be determined (the “Value Date”) as reported in The Wall Street
Journal or a similar publication.  If no sales are reported as having occurred
on the Value Date, Fair Market Value shall be that closing sales price for the
last preceding trading day on which sales of Shares are reported as having
occurred.  If no sales are reported as having occurred during the five trading
days before the Value Date, Fair Market Value shall be the closing bid for
Shares on the Value Date.  If Shares are listed on multiple exchanges or
systems, Fair Market Value shall be based on sales or bid prices on the primary
exchange or system on which Shares are traded or quoted.
 
(b) Stock Quoted by Securities Dealer.  If Shares are regularly quoted by a
recognized securities dealer but selling prices are not reported on any
established stock exchange or quoted on a national market system, Fair Market
Value shall be the mean between the high bid and low asked prices on the Value
Date.  If no prices are quoted for the Value Date, Fair Market Value shall be
the mean between the high bid and low asked prices on the last preceding trading
day on which any bid and asked prices were quoted.
 
(c) No Established Market.  If Shares are not traded on any established stock
exchange or quoted on a national market system and are not quoted by a
recognized securities dealer, the Administrator (following guidelines
established by the Board or Committee) will determine Fair Market Value in good
faith.  The Administrator will consider the following factors, and any others it
considers significant, in determining Fair Market Value: (i) the price at which
other securities of the Company have been issued to purchasers other than
Employees, Directors, or Consultants, (ii) the Company’s stockholder’s equity,
prospective earning power, dividend-paying capacity, and non-operating assets,
if any, and (iii) any other relevant factors, including the economic outlook for
the Company and the Company’s industry, the Company’s position in that industry,
the Company’s goodwill and other intellectual property, and the values of
securities of other businesses in the same industry.
 
18.3 Reservation of Shares.
 
During the term of this Plan, the Company shall at all times reserve and keep
available such number of Shares as are still issuable under this Plan.
 
18.4 Electronic Communications.  
 
Any Award Agreement, notice of exercise of an Award, or other document required
or permitted by this Plan may be delivered in writing or, to the extent
determined by the Administrator, electronically.  Signatures may also be
electronic if permitted by the Administrator.
 
18.5 Notices.
 
Unless the Administrator specifies otherwise, any notice to the Company under
any Option Agreement or with respect to any Awards or Award Shares shall be in
writing (or, if so authorized by Section 18.4, communicated electronically),
shall be addressed to the Secretary of the Company, and shall only be effective
when received by the Secretary of the Company.
 
18.6 Section 409A.  
 
To the extent applicable and notwithstanding any other provision of this Plan,
this Plan and Awards hereunder shall be administered, operated and interpreted
in accordance with Section 409A of the Code and Department of Treasury
regulations and other interpretive guidance issued thereunder, including without
limitation any such regulations or other guidance that may be issued after the
date on which the Board approves the Plan; provided, however, in the event that
the Committee determines that any amounts payable hereunder may be taxable to a
Awardee under Section 409A of the Code and related Department of Treasury
guidance prior to the payment and/or delivery to such Awardee of such amount,
the Company may (i) adopt such amendments to the Plan and related Award, and
appropriate policies and procedures, including amendments and policies with
retroactive effect, that the Committee determines necessary or appropriate to
preserve the intended tax treatment of the benefits provided by the Plan and
Awards hereunder and/or (ii) take such other actions as the Committee determines
necessary or appropriate to comply with or exempt the Plan and/or Awards from
the requirements of Section 409A of the Code and related Department of Treasury
guidance, including such Department of Treasury guidance and other interpretive
materials as may be issued after the date on which the Board approves the
Plan.  The Company and its Affiliates make no guarantees to any Person regarding
the tax treatment of Awards or payments made under the Plan, and,
notwithstanding the above provisions and any agreement or understanding to the
contrary, if any Award, payments or other amounts due to a Awardee (or his or
her beneficiaries, as applicable) results in, or causes in any manner, the
application of an accelerated or additional tax, fine or penalty under Section
409A of the Code or otherwise to be imposed, then the Awardee (or his or her
beneficiaries, as applicable) shall be solely liable for the payment of, and the
Company and its Affiliates shall have no obligation or liability to pay or
reimburse (either directly or otherwise) the Awardee (or his or her
beneficiaries, as applicable) for, any such additional taxes, fines or
penalties.
 
 
 

--------------------------------------------------------------------------------

 
